Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

September 10, 2021

FROM:

Daniel Tsai
Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

United States Department of Agriculture (USDA) Demonstration Project to
Evaluate Using Medicaid Eligibility Data to Directly Certify Children for Free
and Reduced Price School Meals

The purpose of this CMCS Informational Bulletin is to inform state Medicaid agencies that the
USDA Food and Nutrition Service (FNS) is issuing a solicitation for participation in additional
demonstration projects for states to evaluate the impact of using Medicaid eligibility data to directly
certify students for free and reduced price school meals. The Healthy Hunger-Free Kids Act of 2010
amended section 1902(a)(7) of the Social Security Act (the Act) to permit Medicaid agencies to enter
into data-sharing agreements with state agencies that administer the National School Lunch Program
and School Breakfast Program. These data-sharing agreements allow the state agencies to directly
certify students to receive both free and reduced price school meals based on the child’s Medicaid
eligibility and verified income. Direct certification has the potential to improve student access to
school meals, reduce administrative burden for schools and families, and improve certification
accuracy, but cannot be used to negatively impact any child already certified for the free and reduced
meals program.
On July 29, 2021, FNS issued a Request for Applications inviting state agencies that administer school
meal programs to participate in a demonstration project to evaluate the impact of direct certification for
both free and reduced price school meals. USDA FNS issued previous opportunities for states to
participate in direct certification demonstrations in 2012 and 2016. State Medicaid agencies are key
partners in these demonstrations, and CMS encourages Medicaid agencies to work with their state
agencies in considering this opportunity.
Changes in Medicaid eligibility and processes beginning in 2014 as a result of the Patient Protection and
Affordable Care Act (ACA; P.L. 111-148), including the shift to using Modified Adjusted Gross Income
(MAGI) and the presence of new or modernized eligibility systems in state Medicaid agencies, have
increased the identification of children eligible for both free and reduced price meals. 1 The new
demonstrations will continue to evaluate the potential of direct certification to enroll new children,
certify currently enrolled children, and impact participation in the free and reduced price school lunch and
breakfast programs.
For purposes of these demonstrations, the Medicaid program is defined as both Medicaid under
“Evaluation of Demonstrations of National School Lunch Program and School Breakfast Program Direct Certification of
Children Receiving Medicaid Benefits: Year 1 Report,” January 2015, available at https://www.fns.usda.gov/evaluationdemonstrations-national-school-lunch-program-and-school-breakfast-program-direct. Additional evaluations of the current
demonstrations are available at: https://www.fns.usda.gov/cn/evaluation-direct-certification-medicaid-free-and-reducedprice-meals and https://www.fns.usda.gov/nslp/evaluation-direct-certification-medicaid-free-and-reduced-price-meals-dcmfrp.
1

CMCS Informational Bulletin – Page 2

Title XIX and Medicaid expansion programs funded under Title XXI of the Act. However,
based on the statutory authority, direct certification will not be conducted with separate CHIP
programs. To be eligible for direct certification under the demonstrations, a child must
receive, or live in a household with a child who receives, medical assistance under the
Medicaid program. The child must also be a member of a family with household income, as
measured by the Medicaid program, that does not exceed 130 percent of the Federal Poverty
Level (FPL) for free school meals, and 185 percent of the FPL for reduced price school meals.
For children whose eligibility is based on MAGI, income is measured before the application of
the MAGI standard 5 percent of FPL equivalent disregard. For children who may be eligible
for Medicaid on a non-MAGI basis, family income is measured before the application of any
expense, block, or other disregard.
Applications for the 2022-2023 school year must be received by FNS by September 30, 2021; and
applications for the 2023-2024 school year must be received by FNS by September 30, 2022.
States will be able to apply for funding to cover the associated project costs. Additional states will
be able to apply to participate in the demonstrations in future years.
State agencies that administer the school meals programs and are selected to participate in the
demonstration projects must have an agreement in place with the partner state Medicaid agency
before the data matching process begins. Under the Health Insurance Portability and Accountability
Act of 1996 (HIPPA; P.L. 104-191) Privacy Rule at 45 CFR 164.512(k)(6)(i), the state Medicaid
agency is permitted to share with the school meals program individually identifiable information
related to Medicaid eligibility and enrollment, provided that the Medicaid agency only discloses the
minimum amount of information needed to certify or verify the child’s school meal eligibility. See
also section 1902(a)(7) of the Act; 42 CFR 431.300, et seq. For example, the Medicaid agency could
share with the state child nutrition agencies income information used to determine Medicaid
eligibility necessary to evaluate a child for free or reduced lunch program, but could not share
eligibility information for any Medicaid beneficiary not being evaluated for free and reduced school
meals (e.g. an individual age 65 or over).
State Medicaid agencies are encouraged to work with school meal administrators to streamline
enrollment in these important nutrition programs. As part of the application process, Medicaid
agencies must submit a letter of commitment with the state agency’s application package, submitted
to FNS. Medicaid agencies may also assist in the application process by submitting copies of
current data sharing agreement(s) between the state agency and the Medicaid agency, if they exist,
or establishing a data sharing agreement if one does not exist.
More information on the Free and Reduced Price Meal Demonstrations is available at
https://www.fns.usda.gov/cn/direct-certification-medicaid-demonstration-project. Questions
regarding the Free and Reduced Price Meal Demonstrations can be directed to Rachel Bishop,
Senior Assistant, Child Nutrition Division, USDA Food and Nutrition Service, at (703) 3052950 or rachel.bishop@usda.gov. Questions regarding Medicaid eligibility and data sharing
protections can be directed to Sarah Lichtman Spector, Director, Division of Medicaid
Eligibility Policy, at (410) 786-3031 or sarah.spector@cms.hhs.gov.

